                      Case 1:20-cv-03839-LLS Document 1 Filed 05/18/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF NEW YORK

John J. Otrompke, JD                 )
                                     )
Plaintiff                            )
                                     )
vs.                                  )
                                     )
The First Department Committee on    )
Character and Fitness,               )
The New York Board of Law Examiners, )

                                                        20-cv-3839
George Anthony Royall,               )
John Doe [the President or chief     )
executive of the New York Board      )
of Law Examiners],                   )
and New York Attorney General        )
Letitia James                        )
in their official capacities,        )
                                     )
Defendants                           )

                                        COMPLAINT

       Declaratory and Injunctive Relief Under 42 USC 1983, US Const. Am I, Am V,
       Am XIV, and the Ex Post Facto and Bills of Attainder Clause of Art. 1, Section 9

                                        Background

   1. Plaintiff graduated from DePaul University College of Law in 2000.

   2. When I was called before the Committee on Character and Fitness in late 2000 in Cook County,

       Illinois, I was afraid the Committee would discriminate against me as a political dissident who

       associated with anarchists.

   3. At the time, I looked at the Illinois character and fitness law, but could make neither heads nor

       tails of it.

   4. Therefore, I hired a lawyer.




                                                    1
                 Case 1:20-cv-03839-LLS Document 1 Filed 05/18/20 Page 2 of 4




5. In preparing me to meet with the committee in 2000, my lawyer “poisoned the well,” that is,

    basically, he told me to lie.

6. At the time, I feared the federal courts would give me no relief.

7. Therefore, I lied to the Committee, violating Rule of Professional Conduct 8.1.

8. When I was in law school, my main goal was to escape poverty, and if the Illinois bar regulators

    had drafted a rule that left open no possibility whatever that it could be used to engage in sub

    rosa discrimination, I would never have violated the Rules of Professional Conduct.

                                             Recent Developments

9. Previous challenges I filed to the Illinois and Indiana character and fitness rules were dismissed

    by the Seventh Circuit in 2014 and 2016, because I had not submitted a timely bar application.

10. So Plaintiff took the Multistate Professional Responsibility Exam again in August 2016.

11. I passed the Uniform Bar Exam in New York in July of 2017.

12. I passed the New York Law Exam in June of 2018.

13. I submitted a bar application in New York in July 2019.

14. I have also completed the viewing of a mandatory online legal education session called, “The

    Orientation to the Profession.”

15. I was initially scheduled to be interviewed by the New York bar in October of 2019.

16. On his own initiative, Defendant George Anthony Royall, an official with defendant The New

    York Board of Law Examiners, has canceled and rescheduled that date for my character and

    fitness “interview” multiple times.

17. On March 23 of 2020 I asked defendant Mr. Royal what else I must do to gain an attorney’s

    license.

18. I have received no response, and still no hearing.




                                                2
                 Case 1:20-cv-03839-LLS Document 1 Filed 05/18/20 Page 3 of 4




19. If this honorable court abstains, I hereby reserve all constitutional issues in this case for the

    federal courts, per England v. Louisiana Board of Medical Examiners, 375 U.S. 411 (1964).

                                      Statutory Background

20. New York Civil Practice Law & Rule s. 9404 provides, “Unless otherwise ordered by the appellate

    division, no person shall be admitted to practice without a certificate from the proper

    committee that it has carefully investigated the character and fitness of the applicant and that,

    in such respects, he is entitled to admission.”

21. N.Y. Court of Appeals Rule § 690.10 provides, “If the committee shall fail to recommend

    approval of the application following its own investigation, or following a recommendation

    submitted by the member or members conducting an investigation pursuant to designation that

    the application he disapproved or that action thereon be deferred, a hearing on the application

    shall be held expeditiously before the committee or a subcommittee of at least two members

    designated by the chairperson or acting chairperson.”

22. N.Y. Court of Appeals Rule § 690.14. provides, “Where the hearing has been conducted by the

    committee, the committee shall make a recommendation, and where the hearing has been

    conducted by a subcommittee, the subcommittee shall render a report, within 60 days after the

    matter is finally submitted, unless the time is extended by consent of the applicant or order of

    the Appellate Division. The recommendation of the committee or the report of the

    subcommittee, as the case may be, may recommend approval or disapproval of the applicant or

    deferral of action on the application for a period not to exceed six months.”


                     First Amendment and Other Possible Constitutional Implications                     Commented [JO1]: Other Constitutional Implications


23. As of today, I have already gone about nine months without a hearing; by operation of the

    aforesaid rules, if a hearing were conducted tomorrow, it could take eight months to get a final



                                                  3
                     Case 1:20-cv-03839-LLS Document 1 Filed 05/18/20 Page 4 of 4




        order, making the total time between submission of my bar application and a decision on the

        merits 17 months, which could be an unredressable violation of due process.

    24. In one case decided by the New York Committees in 2009, an individual was found to lack the

        prerequisite moral character for bar admission because that applicant “engaged in a pattern of

        inappropriate and offensive behavior at work and in law school extending from 1990 until

        recently,” Matter of Anonymous (NY Appellate Division, Third Department, Oct. 1, 2009, 66

        A.D.3d 1081 *; 885 N.Y.S.2d 648 **).

    25. Before this honorable court makes a determination about abstention, Plaintiff seeks discovery

        into that Anonymous case cited above to see whether the “offensive and inappropriate

        behavior” related to speech, expression or opinion.

    26. While Plaintiff was completing the legal education requirement described in para. 16 above

        (“Orientation to the Profession”), Plaintiff heard a bar regulatory official suggest that “The

        practice of law is not a right, but a privilege,” which is the biggest lie ever told in a character and

        fitness context.

    27. I also heard a bar regulatory official say the same thing while I was engaging in mandatory study

        for the New York Law Exam.

    28. Our society is governed by laws, not men.


WHEREFORE, Plaintiff, John J. Otrompke, JD, hereby requests this honorable court to declare the above-
cited rules unconstitutional in violation of the Fifth, Fourteenth, and First Amendments, and Article I s. 9
of the United States Constitution, and order Defendants to admit me to the New York bar.

John Otrompke, JD                                                   Respectfully submitted,
PO Box 90
NY NY 10276
John_Otrompke@yahoo.com
(o) 347-475-0561                                                    John Otrompke
(c) 847-766-4352




                                                      4
